             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                CIVIL CASE NO. 1:11-cr-00029-MR


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                     ORDER
                                 )
BILLY DEAN TESSENEER,            )
                                 )
                   Defendant.    )
________________________________ )


     THIS MATTER is before the Court on the Defendant’s motion for the

admission of attorney Theodore G. Brown, III, as counsel pro hac vice. [Doc.

61]. Upon careful review and consideration, the Court will allow the motion.

     IT IS, THEREFORE, ORDERED that the Defendant’s motion [Doc. 61]

is ALLOWED, and Theodore G. Brown, III, is hereby granted pro hac vice

admission to the bar of this Court, payment of the required admission fee

having been received by the Clerk of this Court.

     IT IS SO ORDERED.
                           Signed: November 16, 2020




        Case 1:11-cr-00029-MR Document 62 Filed 11/16/20 Page 1 of 1
